Citation Nr: 0328424	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  00-24 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for polyneuropathy of the 
left lower extremity, due to non-Hodgkin's lymphoma, status 
post chemotherapy, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1969.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota (issued by the RO in Reno, Nevada), that 
denied the above claim.    

In May 2003, the veteran appeared at the Las Vegas, Nevada, 
RO, and testified at a video-conference hearing conducted by 
the undersigned Acting Veterans Law Judge sitting in 
Washington, DC.  A transcript of the hearing is of record.
   

REMAND

Following a review of the record, the Board finds that remand 
is required for compliance with the duty to notify and 
assist, to ensure that there is a complete record upon which 
to decide the veteran's claim.   

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  In a VA Form 21-4138, Statement in Support of Claim, 
received by the RO in October 1997, the veteran indicated 
receiving Social Security Administration (SSA) disability 
benefits.  Medical records on which that agency based its 
determination may be relevant to the claim, particularly if 
SSA conducted a redetermination of the veteran's disability 
status since 1997 (the veteran has since claimed that he 
works).  The veteran testified at the May 2003 hearing that 
VA treats him once every two months for his polyneuropathy 
and that another computed tomography scan was scheduled.  
Transcript, pp. 6 and 13.  These records should also be 
obtained.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Although VA 
conducted an examination in December 2002, the RO should take 
this opportunity to clarify certain unresolved medical 
issues, to include determining which symptoms, if any, from 
the veteran's left lower extremity are due to his service-
connected disability, as opposed to his nonservice-connected 
low back disorder.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
Because this case is being remanded for additional 
development, the RO should take this opportunity to inform 
the veteran of the requisite time allowed to respond to an RO 
request for additional information or evidence.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all duty to notify 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated or evaluated him since 1996 
for his polyneuropathy of the left lower 
extremity.  Obtain records from each 
health care provider the veteran 
identifies.

3.  Ask the veteran whether he 
receives/received SSA disability 
benefits.  If so, obtain the medical 
records used by the SSA in awarding 
and/or ceasing disability benefits.

4.  In addition to any record identified 
above, make arrangement to obtain the 
veteran's medical records, including the 
results of any electrodiagnostic studies, 
from the VA medical facilities in Las 
Vegas and Carson City.     

5.  After obtaining as many of the above 
records as possible, schedule the veteran 
for an appropriate examination of the 
veteran's polyneuropathy of the left 
lower extremity.  An examiner other than 
the examiners who conducted the veteran's 
previous examinations should conduct the 
examination, if possible.

The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.

The medical rationale for the opinions 
expressed should be included in the 
examination report.

Specifically, the examiner should 
identify and describe in detail all 
residuals attributable to service-
connected polyneuropathy.  The examiner 
should consider whether any of the 
veteran's left lower extremity 
symptomatology is attributed to the 
veteran's back disorder, diagnosed as 
disc protrusion at L5-S1 and disc bulge 
at L4-5.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

6.  Review the claims file and ensure 
that no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

7.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, including consideration 
of any additional information obtained as 
a result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


